Case: 17-50198      Document: 00514292346        Page: 1     Date Filed: 01/03/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                   No. 17-50198
                                                                                  Fifth Circuit

                                                                                FILED
                                 Summary Calendar                         January 3, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

QUIRINO PEREZ-MARTINEZ,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 2:16-CR-305-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Quirino Perez-Martinez appeals the sentence for his conviction of illegal



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-50198    Document: 00514292346     Page: 2   Date Filed: 01/03/2018


                                 No. 17-50198

reentry. See 8 U.S.C. § 1326(a), (b). He maintains that the sentence violates
due process because it was enhanced based on a conviction not alleged in the
indictment, but he correctly concedes that his position is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224, 226−27, 235, 247 (1998).
Accordingly, the government’s motion for summary affirmance is GRANTED,
its alternative motion for an extension of time to file its brief is DENIED, and
the judgment is AFFIRMED.




                                       2